Citation Nr: 0604803	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  04-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Jurisdiction over the appeal has since been transferred to 
the Huntington, West Virginia, VA RO.

In February 2006 the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a videoconference 
hearing in lieu of a Travel Board hearing.  A transcript of 
that hearing is of record. 

During the hearing, the veteran appears to be raising issues 
of dizziness and ringing in the ears. Inasmuch as the veteran 
is already service connected for tinnitus, these issues are 
referred to the RO for clarification and appropriate 
development.

During the hearing, the undersigned granted the appellant's 
motion for advance on the docket due to the veteran's 
advanced age. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c)(2005).

FINDINGS OF FACT

1.  All available evidence and information necessary for the 
equitable disposition of the appeal has been obtained.

2.  The veteran's average pure tone threshold at 1000, 2000, 
3000, and 4000 hertz (Hz) is not worse than 83 decibels (dB) 
in the right ear and 78 dB in the left ear; speech 
discrimination ability is not less than 60 percent in the 
right ear and 64 percent in the left ear.

CONCLUSION OF LAW

The schedular criteria for a rating greater than 40 percent 
for bilateral hearing loss have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.85, 
4.86(a), Part 4, Tables VI, VIA, VII (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) (Act), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the implementing regulations amended VA's duties 
to notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim. As explained 
below, the Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim and that the 
requirements of the VCAA have been satisfied.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim; specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant; and notify the claimant to submit any pertinent 
evidence in the claimant's possession.

The veteran submitted his claim in November 2001. The RO 
provided VCAA notification letters in December 2001, and 
December 2003, which advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim and the types of evidence VA would 
assist in obtaining. The veteran was advised to identify 
evidence showing an increase in severity of his service-
connected hearing loss. Both letters further informed the 
veteran of the responsibility to identify, or to submit 
evidence directly to VA. He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records. Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
completing authorizations to obtain VA and private medical 
evidence if necessary. Finally, the VCAA letters advised the 
veteran of evidence that had been received. In the Board's 
opinion, the RO properly processed the claims after complying 
with the notice requirements of the VCAA and the implementing 
regulations. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

Additionally, all identified VA records have been obtained. 
The veteran has been afforded appropriate VA examinations to 
assess the severity of his bilateral hearing loss. The 
appellant and his representative have been provided the 
opportunity to present evidence and arguments on his behalf 
and availed themselves of those opportunities. Neither the 
appellant nor his representative has identified any 
additional evidence or information in support of the present 
claim, and the Board is also unaware of any such outstanding 
evidence or information. Based on the above, no reasonable 
possibility exists that further notice or assistance would 
aid in the substantiation of the appellant's claim. See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d). The Board is 
satisfied that the RO has complied with the duty to assist 
requirements, and that no further action is required under 
the VCAA or the implementing regulations. Accordingly, 
appellate review may proceed without prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

The veteran contends that his bilateral hearing loss is more 
severe than rated. 

Historically, service connection was granted for bilateral 
hearing loss by rating decision of September 1987, and 
noncompensably rated. In August 1999, the rating was 
increased to 40 percent, effective from July 1998, and has 
remained unchanged since.

The veteran filed a claim for increase November 2001. Medical 
evidence associated with the veteran's claim includes VA 
outpatient treatment records and two VA audiology 
examinations in February 2002 and April 2004.

VA outpatient treatment notes from September to November 2001 
reflect the presence of hearing aids, and treatment for other 
conditions. 

February 2002 VA audiology examination revealed the 
following:





HERTZ



AVG
500
1000
2000
3000
4000
RIGHT
84
50
60
75
95
105
LEFT
78
55
65
70
80
95

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 64 percent in the left ear. 
Diagnosis was moderate sloping to profound sensorineural 
hearing loss (SNHL) bilaterally, with poor word 
discrimination ability in both ears. 

A February 2002 rating decision continued the 40 percent 
rating.

An April 2004 VA audiology examination revealed the 
following:





HERTZ



AVG
500
1000
2000
3000
4000
RIGHT
83
45
65
70
90
105
LEFT
75
60
60
65
80
95

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 68 percent in the left ear. 
On otoscopic examination, ear canals were clear bilaterally 
and both tympanic membranes were visualized and appeared 
normal. Diagnosis was moderate sloping to profound 
sensorineural hearing loss (SNHL) bilaterally, with poor word 
discrimination ability in both ears. 

During a videoconference hearing in February 2006, the 
veteran reported that he wore hearing aids all the time and 
that he was completely deaf without them. He also gave 
testimony to experiencing dizziness, but on questioning by 
the undersigned as to whether it was related to his hearing 
loss, he responded that he did not know, he did not have much 
dizziness and only twice a month, usually when he got out of 
bed in the morning. 

In various statements during the appeal, the veteran and his 
representative contend that a higher evaluation is warranted.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations. See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). However, as 
in the present case, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Under the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometry test. The 
examinations are to be conducted without the use of hearing 
aids. 

The percentage evaluations for bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a combination of 
the percent of speech discrimination and the pure tone 
threshold average, as measured by a pure tone audiometry test 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles 
per second. 38 C.F.R. §  4.85, Tables VI, VIA, and VII, 
Diagnostic Code 6100. To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. § 4.85.

38 C.F.R. § 4.86(a) provides that when the pure tone 
thresholds at each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in a higher numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) provides 
that when pure tone threshold is 30 decibels or less at 1,000 
hertz and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either table VI or table VI(a), 
whichever results in the higher numeral. That numeral will 
then be evaluated to the next higher Roman numeral. Each ear 
will be evaluated separately.

The Board notes that the veteran meets the criteria for 
exceptional patterns of hearing under 38 C.F.R. § 4.86(a) in 
both February 2002 and April 2004 VA examinations, as each 
examination reflects pure tone thresholds at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
in excess of 55 decibels or more for the right and left ears. 

Applying the data as set out above to §§ 4.85, 4.86(a), and 
Tables VI, VIA and VII as applicable, for the February 2002 
VA examination, right ear pure tone threshold average of 84 
and 64 percent discrimination produce a Level VIII numeric 
designation under Tables VI and VIA. The left ear at pure 
tone threshold average of 78 and 64 percent discrimination 
produce a Level VII numeric designation under both Tables VI 
and VIA. Levels VIII and VII when combined under Table VII, 
result in impairment equal to 40 percent.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100. 

Applying the data as set out above to the April 2004 VA 
examination, the right ear pure tone threshold average of 83 
and 60 percent discrimination translates to a Level VIII 
numeric designation under Table VI, and a Level VII numeric 
designation under Table VIA. The left ear at pure tone 
threshold average of 78 and 68 percent discrimination produce 
a Level VI numeric designation under both Tables VI and VIA. 
The higher numeric designation of Level VIII for the right 
ear, taken with Level VII for the left ear, translate to 
impairment equal to 40 percent under Table VII. See 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100. 

The Board recognizes the difficulties that the veteran 
experiences as a result of his hearing loss. However, it must 
be emphasized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometry results are obtained. The Board has no discretion 
in this matter and must predicate its determination on the 
basis of the objective audiology data of record. See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Finally, the Board has considered whether a new VA 
audiological examination is warranted. While the veteran 
testified regarding difficulty experienced with his bilateral 
hearing aids and hearing disability, he does not appear to 
suggest that his bilateral hearing disability worsened since 
the 2004 VA examination. Moreover, there is no allegation, 
and indeed no indication, that the April 2004 examination was 
inadequate for rating purposes. Hence, there is no basis to 
remand the case for a new VA examination. See, VAOPGCPREC 11-
95 (60 Fed. Reg. 43186) (1995). The veteran is free to file a 
new claim for increase in the event of worsened disability 
and the Board sees no reason to delay adjudication of the 
claim in this regard.

Accordingly, the claim for an evaluation higher than 40 
percent for bilateral hearing loss must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine. However, 
as the preponderance of the evidence is against the claim 
that doctrine is in applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski , 1 Vet. App. 49, 55-57 (1991).


ORDER

An increased rating for bilateral hearing loss is denied.


____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


